Hand, J., Carter, C. J. and Cartwright, J., dissenting: We are of the opinion under the averments of the declaration the main channel of the sanitary district is a permanent improvement and that the Statute of Limitations commenced to run from the date the water was turned into the said channel, and that the court erred in sustaining a demurrer to the plea setting up the five year Statute of Limitations. Chicago and Eastern Illinois Railroad Co. v. Loeb, 118 Ill. 203; Suehr v. Sanitary District, 242 id. 496; Miller v. Sanitary District, 242 id. 321.